Order and judgment (one paper), Supreme Court, New York County (Okin, J.), entered on March 31, 1980, which, inter alia, granted the petition annulling a determination of the respondent-appellant and further directing respondent to issue an order confirming the fair market rental of the subject apartment to be $155 per month, retroactive to June 30, 1974, unanimously reversed, on the law, without costs and disbursements, and the petition dismissed and the determination of respondent-appellant reinstated. The respondent, Conciliation and Appeals Board of the City of New York (CAB) utilized a formula previously approved by this court in determining the fair market rental for this apartment. In arriving at its determination, the CAB averaged two statutory criteria. Initially, a rent was derived from a comparability study of apartments in the same area, which figure was submitted by the owner. This figure was then averaged with a rent figure as determined by a special rent guidelines formula. Such procedure has previously received the indorsement of this court (Matter of Fresh Meadows Assoc. v New York City Conciliation & Appeals Bd., 92 Misc 2d 519, affd 63 AD2d 943). Since the method employed by respondent was proper and is supported by a rational basis, it must be accepted and the determination reinstated (Matter of Lynch v New York City Conciliation & Appeals Bd., 56 AD2d 816, affd 44 NY2d 795). Petitioner apparently concedes that the instant appeal is not distinguishable from Fresh Meadows (supra). However, petitioner asserts that this prior decision is incorrect and now invites this court to correct a supposed error. We decline this request. In addition, we have considered the other points raised by petitioner and find these to be without merit. Concur — Murphy, P. J., Birns, Ross and Silverman, JJ.